Exhibit Pet DRx Corporation Investor Presentation February 19, This presentation includes pro forma financial information that reflects the merger of XLNT Veterinary Care, Inc. into a wholly-owned subsidiary of Pet DRx Corporation (formerly known as Echo Healthcare Acquisition Corp.) which was completed on January 4, 2008.See the Company's Current Report on Form 8-K filed with the SEC on January 10, 2008 for additional pro forma information. Certain matters discussed in this presentation, including statements as to the expected operations of Pet DRx Corporation following the merger with XLNT Veterinary Care, Inc., future product and service offerings, and anticipated benefits of the merger, are forward-looking statements. These forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially, including, but not limited to, the ability of the Company to successfully acquire, integrate and operate veterinary hospitals and clinics, requirements or changes affecting the businesses in which the Company is engaged, veterinary services trends, including factors affecting supply and demand, dependence on acquisitions for growth, labor and personnel relations, changing interpretations of generally accepted accounting principles and other risks detailed from time to time in the Company's SEC reports, including its Current Report on Form 8-K filed on January 10, 2008, its Registration Statement on Form S-4, as amended, filed on November 8, 2007 and all future reports on Form 10-Q and 10-K. These forward-looking statements speak only as of the date hereof. The Company disclaims any intention or obligation to update or revise any forward-looking statements. What Is Pet DRx? . Provider of primary and specialty veterinary care services to companion animals through a network of fully-owned veterinary hospitals . Currently own and operate 26 veterinary hospitals in the state of California, with approximately 800 employees . Full range of medical treatments: – Preventative care: • Vaccinations • Examinations • Spaying / neutering • Dental care – Specialized diagnostic/medical services: • X-ray • Ultra-sound • Internal medicine • Surgery • Cardiology • Ophthalmology • Dermatology • Oncology • Neurology February 19, 2008 2 Investment Rationale Management experienced in similar consolidation strategies Operates in a large, growing fragmented market Differentiated “Hub and Spoke” business model Ample cash to drive the business forward Well established acquisition track record and critical mass Strong industry fundamentals driving growth; recession resistant Significant arbitrage between public and private market values February 19, 2008 3 Large and Growing Market . Several factors driving growth in veterinary healthcare – Demographic shift that supports a growing pet population – Increasing emphasis on pet health and wellness – Industry has more favorable economics than human healthcare – Medical technology previously used only on humans is migrating into animal care – Highly fragmented industry -the top five competitors in the industry own fewer than 6% of all veterinary hospitals Veterinary Healthcare Spending: 1991-2006 $6.9 $11.0 $18.2 $21.4 9.7% CAGR $ in billions 1 Source: American Veterinary Medical Association (“AVMA”) U.S. Pet Ownership & Demographics Sourcebook (2002 Edition). 2006 estimate per APPMA 2005/2006 National Pet Owners Survey. U.S. Household Pet
